In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐3441 
MARIO REYES, 
                                                   Plaintiff‐Appellant, 

                                   v. 

THOMAS J. DART, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
               No. 13 C 5009 — James B. Zagel, Judge. 
                      ____________________ 

SUBMITTED SEPTEMBER 2, 2015 — DECIDED SEPTEMBER 16, 2015 
                ____________________ 

    Before  WOOD,  Chief  Judge,  and  POSNER  and  ROVNER,  Cir‐
cuit Judges. 
     POSNER, Circuit Judge. The plaintiff, a pretrial detainee at 
Cook  County  Jail,  brought  suit  against  the  Cook  County 
Sheriff,  Thomas  Dart,  who  oversees  the  jail,  and  two  of  the 
jail officials,  claiming that the defendants had failed  to pro‐
tect him from an attack by other prisoners. The district judge 
dismissed  the  suit,  with  prejudice,  in  response  to  a  motion 
2                                                        No. 14‐3441 


by  the  defendants  accusing  the  plaintiff  of  failing  to  prose‐
cute his suit. 
    According  to  the  complaint—the  factual  allegations  of 
which have yet to be contested—the plaintiff was stabbed in 
the course of the attack and just before losing consciousness 
cried out for help but was ignored by an unidentified guard 
standing  ten to fifteen feet from him.  The plaintiff regained 
consciousness three days later in a hospital, having suffered 
in  the  attack  nerve  damage  and  also  a  fracture  of  an  eye 
socket  that  may  eventually  cause  blindness  in  that  eye.  He 
contends  that  the  defendants  have  culpably  failed  to  create 
or  enforce  policies  necessary  to  protect  prisoners  from  at‐
tacks by fellow prisoners. 
     After  answering  the  complaint  a  lawyer  for  the  defend‐
ants sent the plaintiff, over the course of six months in 2014, 
five  letters,  each  demanding  that  he  sign  a  release  enclosed 
with  the  letter  that  would  give  the  defendants’  counsel  ac‐
cess  to  “protected  health  information”  maintained  by 
“Cermak  Health  Services/Cermak  Hospital/John  H.  Stroger 
Jr.  Hospital.”  The  access  sought  was  not  limited  to  medical 
records relating to the plaintiff’s injuries. The release that the 
lawyer wanted the plaintiff to sign would have extended to 
all  his  medical  records,  including  records—of  no  apparent 
relevance to this case—relating to “venereal disease, sexually 
transmitted  diseases,  acquire[d]  immunodeficiency  syn‐
drome  (AIDS),  human  immunodeficiency  virus  (HIV),  or 
ARC [AIDS‐related complex].” Nor would the records to be 
released be limited to a particular period; the release would 
embrace  all  of  the  plaintiff’s  medical  records  since  his  birth 
in 1977, nearly forty years ago. Nor would any limitations be 
imposed on whom the defendants could disclose the records 
No. 14‐3441                                                             3 


to; they could be disclosed to persons or institutions having 
nothing to do with the attack on the plaintiff and the injuries 
and medical treatment resulting therefrom. 
     The  letter  “advised  [the  plaintiff]  that  it  is  entirely  your 
decision to sign the release or not,” but continued: “Howev‐
er, I must advise you that failure to sign the release may be 
grounds for dismissal of your action in light of the fact that 
you are bringing claims for physical injuries. In short, should 
you fail to sign and return the release, I will advise the Court 
of  this  failure  to  do  so  and  request  that  the  matter  be  dis‐
missed  for want  of  prosecution.  The  likelihood  of  dismissal 
of your claims for that reason would be significant.”  
    The plaintiff (who has no lawyer) replied to the third of 
the five letters. He explained that he had been treated not at 
Stroger  Hospital  but  at  Mount  Sinai  Hospital,  and  that  the 
attack against him had occurred back in 2011 and this should 
be  indicated  in  any  release  that  he  signed.  In  response  the 
defendants’ lawyer added Mount Sinai Hospital to the list of 
hospitals  that  the  plaintiff  would  be  authorizing  to  release 
his records to the defendants’ counsel, but refused to remove 
Stroger Hospital from the list “because it is a county hospital 
that  often  treats  Cook  County  Jail  inmates.”  Nor  would  he 
rescind  his  demand  for  access  to  medical  records  dating 
from  the  plaintiff’s  birth.  Instead,  after  the  fifth  letter  was 
sent  and  not  replied  to,  he  moved  the  district  court  to  dis‐
miss the complaint under Fed. R. Civ. P. 41(b) (dismissal for 
failure  to  prosecute  one’s  suit),  because  the  plaintiff  hadn’t 
signed the release. 
   Without  waiting  for  a  reply  from  the  plaintiff  and  with‐
out any explanation for its action, the district court issued a 
minute order dismissing the suit with prejudice and denying 
4                                                        No. 14‐3441 


the  plaintiff’s  motion  for  recruitment  of  counsel  as  moot  in 
light of the dismissal. (The motion had been pending for two 
months without action by the judge.) The plaintiff moved for 
reconsideration of the dismissal order, but the judge denied 
the  motion  on  the  ground  that  the  defendants’  counsel  had 
warned the plaintiff that counsel would move to dismiss the 
suit unless the plaintiff signed the release. 
     The judge erred. Rule 41(b) authorizes dismissal of a suit 
if the “plaintiff fails to prosecute [it] or to comply with these 
rules or a court order.” There was no failure to comply with 
any  rule  or  any  court  order.  Nor  in  refusing  to  sign  the  re‐
lease  was  the  plaintiff  failing  to  prosecute  his  suit—he  was 
prosecuting  it  in  part  by  challenging  the  defendants’  de‐
mand for unlimited access to and unlimited use of his medi‐
cal records (albeit only such records as counsel might find in 
the  files  of  the  enumerated  medical  institutions).  The  de‐
mand for so comprehensive a release was improper, and the 
plaintiff  should  not  have  been  criticized—let  alone  thrown 
out  of  court  under  inapplicable  Rule  41(b)—for  challenging 
it. 
    The defense counsel’s dispute with the plaintiff over the 
latter’s  records  was,  as  he  failed  to  acknowledge,  merely  a 
discovery  dispute.  Counsel  wanted  a  release  that  would 
cover  all  the  records,  and  when  the  plaintiff  refused,  coun‐
sel’s  proper  recourse  would  have  been  to  file  a  motion  to 
compel  under  Fed.  R.  Civ.  P.  37.  He  might  also  or  instead 
have moved for an order requiring the plaintiff to submit to 
a physical examination by a qualified examiner, pursuant to 
Fed. R. Civ. P. 35. He did neither.  
  A final twist is that the release form that defense counsel 
wanted  the  plaintiff  to  sign  expressly  authorizes  the  signer 
No. 14‐3441                                                         5 


to revoke at any time his authorization to release his medical 
records. This would seem to have empowered the plaintiff to 
refuse  to  sign  the  release  in  the  first  place  without  being 
punished for that refusal by dismissal of his suit. 
    The dismissal, a miscarriage of justice, is vacated and the 
case  remanded  for  further  proceedings  consistent  with  this 
opinion. The first order of business for the judge on remand 
should be to rule on the plaintiff’s motion for recruitment of 
counsel.  The  second  should  be  to  remind  the  defendants’ 
counsel that the civil rule applicable to his demand for med‐
ical records is not Rule 41(b) but Rule 37.